Per Curiam. This cause coming on to be heard on the Joint Stipulation of the parties hereto, and the Court being fully advised in the premises; This court finds that this claim is for reimbursement of travel expenses incurred by the Claimant in connection with the return of prisoner Joseph Varanelli, Sr., from Phoenix, Arizona on May 31, 1972, and June 1, 1972, and the return of prisoner Leon Lloyd from Houston, Texas, on October 26 and 27,1971, authorized by the Department of Finance. The sole reason said claim was not previously paid is due to the lapse of the appropriation for the period during which the debt was incurred, the same having been confirmed by the written report of the Department of Finance, a copy of said report being attached to the Joint Stipulation of the parties. There were not sufficient monies at the time the obligation was incurred from which this debt could have been paid, however, in Fergus vs. Brady, 277 111. 272, the Illinois Supreme Court ruled that express authority is implied by law to extend an agency’s appropriation where the following factors are present: a) no accurate advance estimate of expenses is possible, and b) there is a requirement by law to provide the services. Accordingly, the instant claim meets the criteria established in the Fergus case and the claim is a just one. It is hereby ordered that the sum of $965.79 (nine hundred and sixty-five dollars and seventy-nine cents) be awarded to Claimant in full satisfaction and any and all claims presented to the State of Illinois under the above captioned cause.